Filed:  October 28, 1999



IN THE SUPREME COURT OF THE STATE OF OREGON
THEODORE A. TOSTERUD,			

	Appellant,	

	v. 							


ROBERT L. ELLIS, Multnomah	

County Assessor, or his successor	

in office,					

	Respondent,		

	and						


PORTLAND ADVENTIST MEDICAL	

CENTER and DEPARTMENT OF	

REVENUE, State of Oregon,		

	Intervenors/	Respondents.


(OTC 4297; SC S45937)
	On appeal from an order of the Oregon Tax Court.*


	Argued and submitted October 12, 1999.


	Michael J. Morris, of Bennett, Hartman & Reynolds, Portland,
argued the cause and filed the briefs for appellant.


	John Thomas, Assistant Multnomah County Counsel, Portland,
argued the cause for respondent.  With him on the brief were
Thomas Sponsler, Multnomah County Counsel.


	William Dickas, of Kell, Alterman & Runstein, Portland,
L.L.P., Portland, argued the cause and filed the brief for
intervenor/respondent Portland Adventist Medical Center.


	Rochelle Nedeau, Assistant Attorney General, Salem, argued
the cause for intervenor/respondent Department of Revenue, State
of Oregon.  With her on the brief was Hardy Myers, Attorney
General.


	G. Kenneth Shiroishi, of Dunn Carney Allen Higgins & Tongue,
Portland, filed a joint brief for amicus curiae Kaiser Foundation
Hospitals.  With him on the joint brief were James N. Westwood
and Joyce M. Bernheim, of Miller, Nash, Wiener, Hager & Carlsen,
Portland, for amicus curiae Providence Portland Medical Center.


	Before Carson, Chief Justice, and Gillette, Van Hoomissen,
Kulongoski, Leeson, and Riggs, Justices.**




	PER CURIAM


	The order of the Oregon Tax Court is affirmed.



	*14 OTR 367 (1998).


   **Durham, J., did not participate in the consideration or
decision of this case.



	PER CURIAM

	Plaintiff appeals from an order of the Oregon Tax Court
that dismissed his appeal of an order of defendant Ellis, the
Assessor of Multnomah County.  Intervenor Portland Adventist
Medical Center, whose charitable property tax exemptions lie at
the heart of the dispute between the parties, filed the motion to
dismiss, along with defendant Ellis and intervenor the Department
of Revenue.  The Tax Court granted the dismissal under ORS
305.560(3), which provides, in part:

		"In any case in which the taxpayer is not the
appealing party, a copy of the complaint shall be
served upon the taxpayer by the appealing party by
certified mail within the period for filing an appeal

	* * *."
The parties agree that plaintiff did not serve the contemplated
notice on intervenor Portland Adventist Medical Center ­- the
party which, if plaintiff's arguments on the merits were
successful, would have to pay increased property taxes -- within
the ninety-day period for appeal provided by ORS 305.280(1)
("[A]n appeal [from an order of a county assessor] shall be filed
within 90 days after the [order.]").  

	Plaintiff argues on various grounds that he is not
subject to the service requirement of ORS 305.560(3) or, if he
is, that his failure to make timely service did not justify
dismissal of his appeal.  We address the latter issue briefly. 
Plaintiff acknowledges that this court previously has held that
the failure to make the service required by ORS 305.360(3)
requires dismissal of the appeal.  See Multnomah County v. Dept.
of Rev., 325 Or 230, 236, 935 P2d 426 (1997) (so holding).  He
argues, however, that a recent amendment to that statute
establishes that the legislature no longer intends for the
failure to make timely service to carry the same consequence that
we identified in Multnomah County.  A full explanation of the
issue under the statutory analysis paradigm set out by this court
in PGE v. Bureau of Labor and Industries, 317 Or 606, 610-12, 859
P2d 1143 (1993), would not benefit the parties, bench, or bar. 
The change of wording on which plaintiff relies plainly speaks to
other considerations, not to the one that he identifies.  

	We have considered all of plaintiff's other arguments
and conclude that they are not well taken.  Again, fuller
explication of our reasoning in this fact-bound case would not
benefit the parties, bench, or bar.

	The order of the Oregon Tax Court is affirmed.